Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 2/7/20 appears to be an exact duplicate of the previous IDS filed 2/5/20 and has not been considered as the references cited thereon are repetitive. 
Specification
The disclosure is objected to because of the following informalities: at [0040], line 5, “recess 43” should be “recess 42” to be consistent with what is previously disclosed and to match the drawing figures.  Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  on lines 4-5, “a the console” should be “the console”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "a console" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korte et al. in view of Tsumiyama et al. (2012/0160586). 
For claim 1, Korte et al. (10232739) discloses a seating system for a vehicle comprising: 
a pair of seats (FIG.1) arranged in a side-by-side configuration, 
each of the seats having a support member (50, FIG.5) supported on a seat frame (34), and a seat back (26); 
at least one of the pair of seats comprising a handle (40) for grasping a seat cushion (28) to remove the seat cushion from the seat frame, and 
a member (portion of 34) of a vehicle frame (34) supporting a surrounding part (30) such as a console (30) when an occupant or pressure (in the form of a depression) is applied to the seat cushion. 
For claim 11, Korte et al. disclose a seating system for a vehicle comprising: 
a seat (FIG.1) having a seat cushion (28) for being attached to a seat frame (34); 
the seat cushion comprising a cushion member forming an upper portion of the seat cushion, and a support member forming a lower portion of the seat cushion; 
the cushion member and the support member extending laterally to form part of a projecting portion (FIG.5) of the seat cushion; 
the support member having a handle (40); 
the handle is formed in an opening between the projecting portion and a console (30) for grasping the seat cushion to remove the seat cushion from the seat frame.
For claim 17, Korte et al. disclose a seating system for a vehicle comprising: 
a seat cushion (28) for being attached to a seat frame (34) to define part of a seating surface for an occupant of the vehicle, 
the seat cushion comprising a projecting portion (FIG.5) extending laterally towards a console (30); 
an opening is created between an underside of the projecting portion and the console to allow access for grabbing the projecting portion.
For claims 1, 11, and 17, Korte et al. is silent on the seating system including a seat stoppers for preventing the projecting portion or handle of the seat cushion from contacting directly against a surrounding part, namely the console. 
This feature is taught by Tsumiyama et al. where a seating system is provided including a seat cushion (16) which includes rubber seat stoppers (dampers 136, FIG.8) which prevent generation of a noise at a contact portion between the seat cushion (16) and a supporting (surrounding) part (102) of the vehicle. 
Moreover, for claims 10, 16, and 19, the seat stopper (136, FIG.8 of Tsumiyama et al.) is secured to the underside of the seat cushion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a seat stopper as taught by Tsumiyama et al. on an underside surface of the seat cushion of the seating system of Korte et al. in order to prevent the seat cushion from contacting directly against a surrounding part of the seating system thereby preventing noise. 
Korte et al., as modified, lacks the specific placement of the stopper being secured to the handle (claim 10) or to the underside of the projecting portion (claims 16,19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the seat stopper at the handle or underside of the projection portion of Korte et al. as an obvious modification based on design choice and available space beneath the cushion and in order to prevent direct contact of the seat cushion and surrounding parts at that area. A mere change in the placement of the stopper is generally recognized as being within the level of ordinary skill in the art as it does not alter the functional relationship between the parts or product an unexpected result.
For claims 2 and 12, the surrounding part includes a console (30).  
For claim 3, the seat stopper is made from a resilient material (rubber).  
For claim 4, the seat cushion extends laterally to form a projecting portion of the seat cushion such that the seat cushion is asymmetrical as viewed from above with respect to a centerline of the seat cushion extending in a front to back direction.  
For claim 5, the handle is arranged at least partially in the projecting portion (FIGS.2,4).  
For claims 6 and 13, a recess (42, FIG.3) is formed in the console for receiving the projecting portion and the handle (FIGS.3-4).  
For claims 7 and 14, the recess (42) creates an opening for a hand to grip the handle and remove the seat cushion.  
For claim 8, the handle comprises a recess (FIGS.6-7) on an underside of the projecting portion.  
For claim 20. The seating system of claim 17 wherein a handle (40) is arranged at least partially in the projecting portion.

Claims 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korte et al. as applied above. 
For claims 9, 15, and 18, Korte et al., as modified above, fails to provide the stopper secured to the surrounding part (claim 9), secured to the recess of the console (claim 15), or secured to the console itself (claim 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the seat stopper of Korte et al., as modified, on the surrounding part, recess, or console itself instead of the underside of the seat cushion because the mere reversal of parts has been held by the court to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 810 shows a seating system with elastic body (34) as seen in FIGS.11-12/
Moore, Scheffler et al., ES 274, and FR 949 all show other seat stoppers of the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616